Title: To Thomas Jefferson from Albert Gallatin, 7 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                        7 Mch. 1804
                     
               
               The within extra-account of E. Burroughs for building the light houses seems proper, being clearly work which was not contemplated by the contract. But as this is not an item of repairs, but in fact an addition to the contract for building which was approved by the President, no alteration can legally be made without his approbation. The propriety of allowing the account is respectfully submitted
               by his obedt. Servt.
               
                  Albert Gallatin 
               
            